NONFINAL REJECTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 11/08/2021, with respect to the rejection(s) of claim(s) 1, 3-11 and 13-20 rejected under 35 U.S.C. 103 as being anticipated by HOYOS et al. (US 20150363986 A1) in view of LUKE et al. (US 20170039668 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
The prior rejection is modified to meet the amended limitations regarding the construction equipment and operational conditions.
Claim Objections
Claims 11 and 13-20 are objected to because of the following informalities: claim 11, on line 6, the limitation “required permit access to” should be changed to --required to permit access to--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOYOS et al. (US 20150363986 A1) in view of LUKE et al. (US 20170039668 A1) further in view of HAQUE (US 20150039365 A1).
Re claim 1, HOYOS discloses (abstract) a method of asset access control (i.e. fig.3-4), comprising: 
storing (fig.3) [0069], at an access control server [0032, 0051]: 
an asset record (i.e. vehicle asset identification data [0073]) corresponding to a physical asset (i.e. vehicle) and containing an asset identifier (data to identify – mobileID, deviceID) corresponding to the physical asset and an operational condition (i.e. could be data indicating specific usage, time, location, etc. – selected by owner for operator usage [0155]) required to permit access to the physical asset; and
[0073] Then at step 315, device identification information is collected. Device identification information can include but is not limited to at least a portion of the DeviceID, AndroidID, IMEI, CPU serial number, GPU serial number and other such identifiers that are unique to the on-board computer 101b. More specifically, the processor 110, which is configured by executing one or more software modules 130, including, preferably, the enrollment module 176, can query the various hardware and software components of the on-board-computer 101b to obtain respective device identification information.

[0155] Provided the user's identity is authenticated, the system server 105 can grant access to the ACE (e.g., the computing device, the car and the like) or collect/provide access to the information recorded by those devices in accordance with the access rules associated with the user 124, the mobile device 101a, the computing device 101b, the ACE and the like. For example, if the user's preferences specify that the user's location information can be accessed by a spouse but should not be shared with a theft monitoring company, the system server 105 can grant access to the spouse and deny access to the theft tracking company. By way of further example, if an owner of a car specifies in the settings associated with the computing device 101b that a particular user has access to the car between 8 AM and 11 PM and that the location should be continuously monitored while in use by the particular user, the system server can permit, upon successful authentication /authorization, the particular user to access the car during the specified time window, can continuously monitor the location while in use, and can also provide access to the location information to the owner.

an account record (i.e. user account) corresponding to a user of the physical asset and containing an account identifier (i.e. identification for authorization [0077-0078]) (i.e. liveness data or biometric data [0051]) of the user;
[0032] The system server 105 can be practically any computing device and/or data processing apparatus capable of communicating with the user devices and remote computing devices and receiving, transmitting and storing electronic information and processing requests as further described herein. Similarly, the remote computing device 102 can be practically any computing device and/or data processing apparatus capable of communicating with the system server and/or the user devices and receiving, transmitting and storing electronic information and processing requests as further described herein. It should also be understood that the system server and/or remote computing device can be a number of networked or cloud based computing devices.

[0051] In some implementations, sensitive user information can be stored on an encrypted datastore that is specifically allocated so as to securely store information collected or generated by the processor executing the secure authentication application. Encryption measures can be used to store the information locally on the storage and to transmit information to remote computing device. For example, such data can be encrypted using a 1024 bit polymorphic cipher, or, depending on the export controls, an AES 256 bit encryption method. Furthermore, encryption can be performed using remote key (seeds) or local keys (seeds). Alternative encryption methods can be used as would be understood by those skilled in the art, for example, SHA256. In addition, data stored on the on-board computer 101b and/or system server 105 can be encrypted using a user's biometric information, liveness information, or device information, or any combination of the foregoing, as an encryption key. For example, using a key derivation function one or more secret keys can be generated from unique user information such as biometric information, such that the key is uniquely associated with the user by virtue of being derived from the user's biometric information. In some implementations, a combination of the foregoing user information can be used to create a complex unique key for the user that can be encrypted using Elliptic Curve Cryptography and stored on the mobile device. In addition, that key can be used to secure the user data stored on the mobile device and/or the system server.

[0077] In some implementations, the system server 105 can generate a unique identifier for the user (a "userId") and an associated device identifier (a "mobileId") and store the identifiers in a clustered persistent environment so as to create the profile for the user. The userId and mobileId can be generated using one or more pieces of the user identification information and device identification information, respectively. It should be understood that additional user identification information and device identification information can also be stored to create the user profile or stored in association with the user profile.

[0078] In addition, the userId and associated mobileId can be stored in association with information concerning one or more transaction accounts described at step 315. In some implementations, the specific transaction account information can be stored on the system server 105 thereby enabling the system server to authorize all or part of the requested transactions on behalf of the user and the enterprise organization. In addition or alternatively, the user profile can be associated with a transaction account using, for example, an identifier (e.g., a site ID or global unique identifier, etc.) or other such pointer to a secure datastore storing the sensitive transaction account information, say, the remote computing device 102 operated by an enterprise organization. Accordingly, the system 

receiving 405 (i.e. fig.4) [0106], at the access control server from a client computing device (i.e. device 101a/101b), an authorization request containing the asset identifier 315 and the account identifier 310; 
determining 425 [0098, 0109, 0110, 0114], based on a comparison between the asset record corresponding to the asset identifier and the account record corresponding to the account identifier, whether to authorize the request, wherein the determination is negative (i.e. negative match in data comparison - implicitly denial of access to vehicle/asset if data comparison does not match); and
when the determination is affirmative (i.e. positive match in data comparison), transmitting an instruction to a collector device (on-board computer 101b with processor 110) mounted on the physical asset to permit subsequent access to the asset.
[0112] In some implementations, the processor 110, which is configured by executing one or more software modules 130, including preferably, the authentication module 180 and the communication module 182, can generate at least one authentication request and transmit the authentication request to the system server 105. For example and without limitation, the transaction request can include: information identifying the user (e.g., user identification information or a user identifier generated during authentication or enrollment); information identifying the on-board computer 101b (e.g., deviceID or an identifier generated during enrollment for the device); information indicating whether the user has been biometrically authenticated. The request can also include access information that relates to the vehicle that the user is attempting to access. Access information can include an identifier for the vehicle with which the system server can identify the vehicle being accessed. This identifier can be provided inherently as a function of transmitting information identifying the on-board computer 101b, however it can also be provided separately, for instance in the case the user is requesting access to the vehicle using a mobile device 101a. Access information can also include the nature of the access requested. In other words, an operation or function that pertains to the vehicle and that user desires to perform, for instance, unlock the door, start the car, adjust the temperature or other vehicle settings, access satellite radio, contact On-star services, order and pay for food while driving the car, modify the access rules and permissions that control how the vehicle is used and by whom.

	However, HOYOS fails to explicitly disclose:
	the operational condition specifying a license, a certification, or a qualification required to permit access to the physical asset;
an indication of whether the user possesses the license, the certification, or the qualification;
account record indicates that the user does not possess the license, the certification, or the qualification specified by the operational condition contained in the asset record; and
the physical asset requiring the license, the certification, or the qualification to permit access to the physical asset.
LUKE teaches (abstract) in a similar field of invention of vehicle control systems (FIG.1) wherein [0095-0098] driver qualification is determined based on various factors, including data from license, certification, and/or other qualifications (FIG.1-4).  Driver qualification information [0088] is processed and stored in database (i.e. implicit by way of vehicle sharing system collecting data) to assist process of determining proper authorization.  Furthermore, LUKE teaches an account record for users/drivers to help indicate the possession of such necessary driver qualification for properly operating vehicles [0098] used during the method used by the system of LUKE.
[0095] In an example embodiment, the performance of an electric vehicle 110 selected for temporary use may be automatically set based on a status, rating, classification, level and/or existence of the user's vehicle driver's license or certification. This way, a single vehicle could serve a range of subscribers without running afoul of local laws. It would also allow a user to use their subscription to use the electric vehicle sharing system 202 in multiple states, jurisdictions and countries and the electric vehicle sharing system 202 could ensure the users don't run afoul of local regulations. For example, in France it takes several weeks of school to get a license for motorcycles that have an engine greater than 50 cubic centimeters (cc). So, as a result, most people in France only get a 50 cc certification. The electric vehicle sharing system 202 collects or has access to such data regarding the user's applicable vehicle driver's license or certification classification, or lack thereof. This can be done prior to or during the process initiated by the user to request a temporary use session for a vehicle in the electric vehicle sharing system 202. In some embodiments, this can be done prior to, during or in the process of a user obtaining a subscription to use the electric vehicle sharing system 202.

[0098] In some embodiments, the electric vehicle sharing system 202 may provide a selection to the user of vehicles having different performance levels and then checks data indicative of a status, rating, classification, level and/or existence of a driver's license or certification classification of the user to ensure the user is qualified to drive such a vehicle selected according to the user's driver's license or certification classification data, if any. In some example embodiments, if such data does not exist or is not current, then the electric vehicle sharing system 202 may prompt the user to input the data. In other embodiments, the electric vehicle sharing system 202 may limit the selections provided to the user of vehicles having different performance levels to those vehicles that the user is qualified to drive according to the user's driver's license or certification classification data, if any.

	One of ordinary skill in the art would understand that for the purpose of further protecting vehicle operation from unwanted or unauthorized access by users not qualified or authorized to operate a vehicle for instance, one could add or modify the operational conditions (i.e. ability to operate vehicle by user/driver in certain manner or situation) by including at least a license, a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adopting/adding the driver qualification (i.e. using driver license, certification and other relevant qualifications) method and system as taught by LUKE to the method and system of HOYOS in order to further improve the proper and secure operation of the vehicle of HOYOS, by preventing unwanted or unqualified (i.e. not license or certified) users from driving vehicle as used by HOYOS.
	However, HOYOS as modified by LUKE fails to explicitly disclose:
a physical asset comprising construction equipment.
HAQUE teaches (abstract) in a similar field of invention [0081] a system to certify specific drivers for driving/accessing certain vehicles [0121, 0137], including trucks for use in supply deliveries (i.e. construction equipment).  Furthermore, HAQUE clearly teaches the concept of using a physical asset for construction purposes (i.e. vehicle packed with supplies – trailers, semi-trailers and moving trucks – all qualify as construction equipment), wherein specific drivers must go through certification process to ensure certainty in the quality of drivers using various data including but not limited to driver’s license, among other historical data, with the assistance of a remote server.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adopting the method and system of HOYOS as modified by LUKE using the driver qualification (i.e. using driver license, certification and other relevant qualifications) functions for usage with construction equipment (i.e. trucks/vehicles carrying construction tools, machines, equipment, supplies, etc.) as taught by in order to obtain a more secure method and system for permitting qualified drivers to access specific physical assets as necessary.
Re claim 3, HOYOS discloses the method of claim 1, wherein the authorization request includes an access request (i.e. vehicle access request [0038]); and
wherein the instruction includes an instruction (i.e. vehicle access) to the collector device to operate an interrupt device (i.e. unlocking element of door) of the asset to permit access (i.e. entry to vehicle, unlock door [0121]) to the asset responsive to the instruction.  
Re claim 4, HOYES discloses [0084] the method of claim 1, wherein the authorization request includes a request for future access; and 
wherein the instruction includes a pre-authorized code (key with password) for storage at the collector device.  
Re claim 5, HOYES discloses the method of claim 4, further comprising: 
receiving and storing the pre-authorized code at the collector device [0081, 0083-0084];
receiving, at the collector device, input data (i.e. user inputted data – biometric etc.) via an input device (i.e. by way of interface 150 [0061]) of the collector device; 
determining, at the collector device, whether the input data matches the pre-authorized code (i.e. claims 11-12); and 
when the input data matches the pre-authorized code, operating an interrupt device (as discussed above) of the asset to permit access to the asset.  
Re claim 6, HOYOS discloses the method of claim 5, further comprising: 
when the input data [0087] does not match the pre-authorized code, generating an authorization request (i.e. request for erasing specific users due to denied request) containing the input data at the collector device (i.e. updating server data requires inputted user data); and 
transmitting the authorization request to the server.  
Re claim 7, HOYOS discloses [0083-0084] the method of claim 4, further comprising: 
sending the pre-authorized code to the client computing device.  

responsive to transmitting the instruction, updating at least one of the asset record and the account record to include an indication that the account identifier has been authorized to access the asset.  
Re claim 9, HOYOS discloses [0087, 0123, 0147, 0155] the method of claim 8, further comprising: 
receiving status data from the collector device; and 
updating at least one of the asset record and the account record responsive to receiving the status data.  
Re claim 10, HOYOS [0087, 0123, 0147, 0155] as modified by LUKE discloses the method of claim 9, further comprising: 
storing (i.e. plurality of user profiles – claim 1) a plurality of additional asset records corresponding to distinct additional physical assets each of which comprises construction equipment (as applied for claim 1); 
wherein the status data received from the collector device includes: 
status data corresponding to the physical asset; and [0087, 0123, 0147, 0155]
status data corresponding to at least one additional physical asset. [0087, 0123, 0147, 0155]
Re claim 11, HOYOS as modified by LUKE and HAQUE discloses (as applied for claim 1 – given the similarities using the system elements as described capable of performing the functions) a system for asset access control, comprising:
an access control server 105 including: 
a memory storing (i) an asset record corresponding to a physical asset comprising construction equipment and containing an asset identifier corresponding to the physical asset and an operational condition specifying required permit access to the 
a processor (i.e. 210) connected to the memory and configured (as discussed for claim 1 – in fig.3-4 a server is capable of functions to receive and store user and vehicle data as well as authenticate a user and allow vehicle access) to: 
receive, from a client computing device, an authorization request containing the asset identifier and the account identifier; 
determine, based on a comparison between the asset record corresponding to the asset identifier and the account record corresponding to the account identifier, whether to authorize the request, wherein the determination is negative if the account record indicates that the user does not possess the license, the certification, or the qualification specified by the operational condition contained in the asset record; 
when the determination is affirmative, transmit an instruction to a collector device mounted on the physical asset requiring the license, the certification, or the qualification to permit access to the physical asset (as discussed above for claim 1)
Re claim 13, HOYOS discloses (as for claim 3) the system of claim 11, wherein the authorization request includes an access request; and 
wherein the instruction includes an instruction to the collector device to operate an interrupt device of the asset to permit access to the asset responsive to the instruction. (a vehicle door can be operated by unlocking element to allow access to vehicle by way of processor 110 operating various vehicle functions [0121])
Re claim 14, HOYOS discloses (as for claim 4) the system of claim 11, wherein the authorization request includes a request for future access; and 

Re claim 15, HOYOS discloses (as for claim 4) the system of claim 14, further comprising the collector device; 
the collector device configured to:
receive and store the pre-authorized code; 
receive input data via an input device; 
determine whether the input data matches the pre-authorized code; and 
when the input data matches the pre-authorized code, operate an interrupt device of the asset to permit access to the asset.  
Re claim 16, HOYOS discloses (as for claim 6) the system of claim 15, the collector device further configured to: when the input data does not match the pre-authorized code, generate an authorization request containing the input data at the collector device; and transmit the authorization request to the server.  
Re claim 17, HOYOS discloses (as for claim 7) the system of claim 14, the server further configured to send the pre-authorized code to the client computing device.  
Re claim 18, HOYOS discloses (as for claim 8) the system of claim 11, the server further configured to: responsive to transmitting the instruction, update at least one of the asset record and the account record to include an indication that the account identifier has been authorized to access the asset.
Re claim 19, HOYOS discloses (as for claim 4) the system of claim 18, the server further configured to: receive status data from the collector device; and update at least one of the asset record and the account record responsive to receiving the status data.
Re claim 20, HOYOS as modified by LUKE discloses (as for claim 4) the system of claim 19, the server further configured to: 
 each of which comprises construction equipment; 
wherein the status data received from the collector device includes: 
status data corresponding to the physical asset; and 
status data corresponding to at least one additional physical asset.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683

/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/8/2022